UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2290


In re: RODERICK LAUADES BROWN, a/k/a Nick,

                    Petitioner.



                          On Petition for Writ of Mandamus.
                   (3:14-cr-00147-RJC-DCK-1; 3:17-cv-00093-RJC)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roderick Lauades Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roderick Lauades Brown petitions for a writ of mandamus, alleging the district

court has unduly delayed acting on his 28 U.S.C. 2255 (2012) motion. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court denied Brown’s § 2255 motion in an order entered on

November 29, 2018. Accordingly, because the district court has decided Brown’s case,

we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                        PETITION DENIED




                                              2